 

TERMINATION ACKNOWLEDGMENT

 

Dated: June 27, 2014

 

Reference is hereby made to the ISDA Master Agreement, dated as of July 13,
2012, including the Schedule and Credit Support Annex thereto, the Confirmation,
dated July 13, 2012 and amended and restated as of May 6, 2014 (the “Master
Confirmation”) and any additional Confirmations exchanged under the ISDA Master
Agreement (collectively, the “Master Agreement”) between Citibank, N.A.
(“Citibank”) and BDCA-CB Funding, LLC (formerly known as 405 TRS I, LLC), a
Delaware limited liability company (the “Counterparty”).

 

Reference is hereby made to the Account Control Agreement, dated as of July 13,
2012 (the “Account Control Agreement”) between the Counterparty, as pledgor (the
“Pledgor”), Citibank, as secured party (in such capacity, the “Secured Party”)
and Citibank, as account bank and securities intermediary (in such capacity, the
“Bank”). Capitalized terms used but not defined herein have the respective
meanings given to such terms in the Master Agreement and the Account Control
Agreement, as applicable.

 

Termination of Master Agreement

 

1.          The parties hereto hereby acknowledge (a) the expiration or
termination of all Transactions under the Master Agreement and the payment in
full of all amounts owing under the Master Agreement, (b) the return of all
Posted Credit Support (as defined in the Credit Support Annex to the Schedule to
the Master Agreement) by Citibank to the Counterparty pursuant to Paragraph 8(d)
of the Credit Support Annex to the Schedule to the Master Agreement and (c) that
the Master Agreement was terminated effective upon consummation of the merger by
405 Loan Funding LLC (“CBNA Sub”) with and into the Counterparty on or about the
date hereof (such date of merger, the “Termination Date”), except those
provisions that are expressly stated therein (including in the Master
Confirmations) to survive the termination thereof or of the Transactions.

 

2.          The parties hereto hereby acknowledge the termination, effective
upon the Termination Date, of the obligations of Citibank, as sole member of
CBNA Sub, under Section 31 of the limited liability company agreement of CBNA
Sub other than any obligations that arise under or in connection with such
merger. Citibank in its capacity as sole member of CBNA Sub is an express
third-party beneficiary of this paragraph and shall be entitled to rely upon and
enforce this paragraph to the same extent as if it were a party hereto.

 

Termination of Account Control Agreement

 

3.          The Secured Party hereby notifies the Bank that, upon the
termination of the Master Agreement, its security interest in the Account and
all assets therein have been terminated. The Secured Party, the Bank and the
Counterparty each hereby acknowledge the termination of the Account Control
Agreement, except those provisions that are expressly stated therein to survive
termination thereof. The Bank acknowledges and agrees that all outstanding fees
and expenses payable to the Bank related to the Account and under the Account
Control Agreement have been satisfied and that the Pledgor has no further
obligations with respect to such Account or under the Account Control Agreement
and that on the date hereof the Bank shall transfer in immediately available
funds all amounts held by the Bank in the Account in accordance with the
Pledgor’s instructions set forth in the flow of funds separately provided. The
Pledgor and the Secured Party each hereby acknowledge and agree that, after such
transfer of funds, the Bank shall be relieved and discharged of any further
responsibilities with respect to its duties under the Account Control Agreement.

 

 

 

 

Miscellaneous

 

4.          Citibank and CBNA Sub each agrees not to institute against, or join,
cooperate with or encourage any other Person in instituting against, the
Counterparty any bankruptcy, reorganization, receivership, arrangement,
insolvency, moratorium or liquidation proceedings or other proceedings under
federal or state bankruptcy or similar laws until at least one year and one day,
or if longer the applicable preference period then in effect plus one day, after
the payment in full of the Advances (as such term is defined in that certain
Credit and Security Agreement, dated on or about the date hereof (as amended,
restated, supplemented, extended, refinanced or otherwise modified from time to
time, the “Credit Agreement”), by and among the Counterparty, as borrower,
Business Development Corporation of America, as the collateral manager, the
financial institutions from time to time party thereto, as lenders, Citibank, as
the administrative agent, and U.S. Bank National Association, as collateral
agent and custodian), and the termination of all Commitments under the Credit
Agreement.

 

5.          This Termination Acknowledgment may be executed in any number of
counterparts and on separate counterparts, each of which is an original, but all
of which together constitute one and the same instrument. Delivery of an
executed counterpart of this Termination Acknowledgment by e-mail (PDF) or
telecopy shall be effective as delivery of a manually executed counterpart of
this Termination Acknowledgment.

 

6.          This Termination Acknowledgment shall be construed in accordance
with, and this Termination Acknowledgment and all matters arising out of or
relating in any way whatsoever to this Termination Acknowledgment (whether in
contract, tort or otherwise) shall be governed by, the law of the State of New
York.

 

[Signature Page Follows]

 

 2

 

 

IN WITNESS WHEREOF, the undersigned have caused this Termination Acknowledgment
to be duly executed as of the date first written above.

 

  CITIBANK, N.A.,   as Counterparty and as Secured Party         By: /s/ Vincent
Nocerino     Name: Vincent Nocerino     Title: Vice President         CITIBANK,
N.A.,   as Bank         By: /s/ Thomas J. Varcados     Name: Thomas J. Varcados
    Title: Vice President         BDCA-CB FUNDING, LLC,   as Counterparty and as
Pledgor         By: Business Development Corporation of America, its sole member
        By: /s/ Robert K. Grunewald     Name: Robert K. Grunewald     Title:
Chief Investment Officer

 

[Signature Page to Termination Acknowledgment]

 

 

